May 17, 2011

     
Dr. Richard E. Caruso
 
Chairman of the Board of Directors
Integra LifeSciences Holdings Corporation

311 Enterprise Drive
Plainsboro, NJ 08536
Re:
 

Automatic One-Year Extension of Employment Agreement

Dear Rich:

Pursuant to Section 2.1 of that certain Second Amended and Restated Employment
Agreement dated as of July 27, 2004 between Integra LifeSciences Holdings
Corporation (the “Company”) and me, as amended by Amendment 2006-1 to the Second
Amended and Restated Employment Agreement, the Amendment 2008-1 to the Second
Amended and Restated Employment Agreement, the Amendment 2008-2 to the Second
Amended and Restated Employment Agreement and the 2009-1 Amendment to the Second
Amended and Restated Employment Agreement (such Second Amended and Restated
Employment Agreement, as so amended being hereinafter called the “Employment
Agreement”), this letter is to notify you that I will not give written notice to
you of the termination of the Employment Agreement at least six months prior to
the end of the current term.

Accordingly, if the Company does not give notice to me of the exercise of its
right to terminate the Employment Agreement at least six months prior to the
expiration of the current term, the term of the Employment Agreement will be
automatically extended through December 31, 2012 in accordance with its terms.



    Very truly yours,



    /s/ Stuart M. Essig



    Stuart M. Essig
Chief Executive Officer
The Company hereby notifies Stuart M. Essig that it will not give Stuart M.
Essig notice of termination of the current term of the Employment Agreement.
Accordingly, the term of the Employment Agreement will be automatically extended
through December 31, 2012 in accordance with its terms.

1





In consideration of Stuart M. Essig’s notice that he will not give notice of
nonrenewal of the current term of the Employment Agreement, effective May 17,
2011, the Company will grant Stuart M. Essig 165,000 fully vested units pursuant
to the terms of a fully vested contract stock/units agreement the form of which
was approved by the Compensation Committee of the Board of Directors on May 17,
2011.

Integra LifeSciences Holdings Corporation



    /s/ Richard E. Caruso



    By: Richard E. Caruso
Chairman of the Board of Directors

2